Citation Nr: 0013541	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  96 - 30 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the claim of entitlement to service connection for a 
chronic back disability, including degenerative 
osteoarthritis and degenerative disc disease of the lumbar 
spine, is well grounded.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel
INTRODUCTION

The veteran served on active duty from February 1951 to 
service retirement in March 1972, including combat service in 
the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 1996 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  A personal hearing was held before a 
Hearing Officer at the RO in May 1996, and the veteran failed 
to report for another RO hearing scheduled in March 1998, or 
to request that another hearing be scheduled.  

This case was previously before the Board in June 1998, at 
which time the Board remanded the case to the RO for 
additional development of the evidence, to include obtaining 
additional service medical records and private and VA medical 
evidence identified by the appellant; and to obtain VA 
orthopedist examination and medical opinions as to whether it 
is at least as likely as not that any low back disorder found 
on examination is related to complaints and findings during 
service or was caused or aggravated by the appellant' 
service-connected bilateral knee disability.  While the case 
was in Remand status, a rating decision of January 2000 
denied the veteran's claim for service connection for a back 
disability, including degenerative osteoarthritis and 
degenerative disc disease of the lumbar spine, as secondary 
to his service-connected bilateral knee disability.  As of 
the date of this decision, the veteran has not appealed the 
rating decision of January 2000.  

The record shows that the veteran failed, without cause 
shown, to report for a VA examination scheduled in December 
1996 pursuant to the Board's remand order.  By RO letter of 
December 17, 1999, the veteran was informed of the evidence 
necessary to submit a well-grounded claim for direct or 
secondary service connection for a particular disability.  
The case is now before the Board for further appellant 
consideration.  


FINDINGS OF FACT

1.  The veteran's claim for service connection for a back 
disability, including degenerative osteoarthritis and 
degenerative disc disease of the lumbar spine, is not 
plausible.   

2.  A chronic back disability, including degenerative 
osteoarthritis and degenerative disc disease of the lumbar 
spine, was not demonstrated or diagnosed during active 
service, and occasional inservice complaints of back 
symptomatology yielded no clinical findings; degenerative 
disc disease of the lumbar spine was not shown during active 
service, on service separation examination, within the 
initial postservice year, or at any time prior to January 
1983, approximately 11 years after final service separation.


CONCLUSION OF LAW

The veteran's claim for service connection for a back 
disability, including degenerative osteoarthritis and 
degenerative disc disease of the lumbar spine, is not well 
grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1154(b), 5107 (a) (West 1991);  38 C.F.R. §§ 3.304(d), 3.307, 
3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of a well-grounded claim of 
entitlement to service connection for a back disability, 
including degenerative osteoarthritis and degenerative disc 
disease of the lumbar spine.  If he has not, his appeal must 
fail, and VA is not obligated to assist him in the 
development of the claim.  38 U.S.C.A. § 5107(a) (West 1991).  
The United States Court of Appeals for Veterans Claims 
(Court) has defined a well-grounded claim as a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski,  1 Vet. App. 78, 81 
(1990).  It has also held that where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown,  5 Vet. App. 91, 93 (1993).  
For the reasons set forth below, the Board finds that the 
veteran has not met his burden of submitting evidence to 
support a belief that his claim of entitlement to service 
connection for a back disability, including degenerative 
osteoarthritis and degenerative disc disease of the lumbar 
spine,  is well grounded.  38 U.S.C.A. § 5107(a) (West 1991);  
see Grottveit, 5 Vet. App. at 93;  Tirpak v. Derwinski,  2 
Vet. App. 609 (1992);  Murphy, 1 Vet. App. at 80.

The veteran contends that in 1955, he experienced a parachute 
collapse while still 40 to 50 feet in the air, and made a 
hard landing, injuring his back.  It is further contended 
that during his Vietnam service, he made frequent helicopter 
jumps with large backpacks during combat which caused him to 
injure his back; that from time to time he was thrown into 
the air and knocked down by shell concussions; and that 
although he did not seek medical treatment, he is sure that 
his current back disability is the result of his Vietnam and 
other service.  It is contended that he would only go to sick 
call if he had a muscle spasm in his back as he did not want 
to be considered a "gold bricker."  The veteran contends 
that since his discharge from service, his low back has 
continuously hurt; that he first sought treatment for his low 
back in 1980; and that prior to 1980, he took various over-
the-counter medications for his low back symptoms.  

In order to establish a well-grounded claim, there must be 
(1) competent evidence of a current disability in the form of 
a medical diagnosis; as well as (2) 
evidence of incurrence or aggravation of a disease or injury 
in service in the form of lay or medical evidence; together 
with (3) evidence of a nexus between the inservice injury or 
disease and the current disability in the form of medical 
evidence.  Caluza v. Brown,  7 Vet. App. 498 (1995), affirmed 
per curiam,  78 F.3d 604 (Fed. Cir. 1996).  

In this case, the requirement of item (1) is satisfied 
because a January 1983 report of X-ray examination of the 
veteran at Whitman Community Hospital disclosed narrowing of 
the disc spaces at L2-L3, at L4-L5, and at L5-S1, with 
retrolisthesis of L2 on L3 and L5 on S1, posterior spurring 
at L2-L3, L4-L5, and L5-S1, anterior spurring at L1-L2, L2-
L3, and L5-S1.  In addition, a report of magnetic resonance 
imaging (MRI) scan at Scott Air Force Base Hospital in July 
1994 revealed degenerative disc disease throughout the lumbar 
spine with circumferential disc bulging and osteophyte 
formation producing mild spinal canal stenosis and neural 
foramina narrowing throughout the lumbar spine, without focal 
disc herniation or nerve root impingement. 

However, the Board finds that the requirements of item (2), 
above, are not met because there is no satisfactory lay or 
medical evidence establishing the clinical presence of a 
chronic back disorder, including degenerative osteoarthritis 
and degenerative disc disease of the lumbar spine, during 
active service, on service retirement examination, within the 
initial postservice year, or at any time prior to January 
1983, approximately 11 years after final service separation.  

To that point, the Board notes that the veteran's service 
entrance examination in August 1952 disclosed no 
abnormalities of the spine or musculoskeletal system, and 
reports of periodic medical examinations in September 1954 
and in December 1954 disclosed no abnormalities of the spine 
and no pertinent abnormalities of the musculoskeletal system.  
The veteran was seen in sick call on a single occasion in 
September 1955 for complaints of a muscle strain of the back, 
and was given APC's.  Reports of periodic medical 
examinations in September 1960 and in April 1962 disclosed no 
abnormalities of the spine and no pertinent abnormalities of 
the musculoskeletal system.  An entry in July 1962 shows that 
the veteran complained of having a back ache.  No clinical 
findings were reported.  A report of periodic medical 
examination in September 1966 disclosed no abnormalities of 
the spine and no pertinent abnormalities of the 
musculoskeletal system.  Service medical records show that in 
August 1967 the veteran complained of lower back pain which 
had extended into the bilateral inguinal area over the 
previous three days, with no history of trauma or urinary 
symptoms.  Examination of his back revealed no limitation of 
motion, and no musculoskeletal or neurologic abnormalities 
were found.  A report of medical history prepared by the 
veteran in September 1968 was silent for past or current back 
complaints.  A report of service retirement examination, 
conducted in October 1971, disclosed no abnormalities of the 
spine and no pertinent abnormalities of the musculoskeletal 
system.  In February 1972, prior to service retirement, the 
veteran requested an evaluation of his knees, but made no 
mention of any back problems.  

As shown above, the veteran's service medical records are 
silent for any medical evidence, clinical findings, or 
diagnosis of a back disability, chronic or otherwise, during 
active service.  The veteran's original application for VA 
disability compensation benefits (VA Form 21-526), received 
in July 1980, claimed service connection for conditions which 
included back problems "in the 1950's".  The veteran 
reported inservice treatment but no postservice treatment for 
back problems. 

Evidentiary assertions on or accompanying an application for 
VA disability compensation benefits and the supporting 
evidence must be presumed to be true for purposes of 
determining a well-grounded claim.  King v. Brown,  5 Vet. 
App. 19, 21 (1993);  Murphy v. Derwinski,  1 Vet. App. 78, 81 
(1990).  Exceptions to that rule occur when the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion.  
King, 5 Vet. App. at  21;  Espiritu v. Derwinski,  2 Vet. 
App. 492, 495 (1992);  Tirpak v. Derwinski,  2 Vet. App. 492 
(1992).  The Board finds that the veteran has not alleged 
that degenerative osteoarthritis or degenerative disc disease 
were present during active service; rather, his claim is 
based upon his belief that the rigors of his combat service 
caused his current back disability, including his 
degenerative osteoarthritis and degenerative disc disease of 
the lumbar spine.  The Court has held that lay persons, such 
as the appellant, are not competent to offer evidence that 
requires medical knowledge, such as the diagnosis or cause of 
a disability.  See Grottveit v. Brown,  5 Vet. App. 91, 93 
(1993);  Espiritu  2 Vet. App. at 495.  If such testimony is 
not competent, it cannot be probative.  

Further, on VA orthopedic examination in January 1995, the 
veteran reported a history of back pain for the past 15 years 
[i.e., since 1980], while he testified at his personal 
hearing that his first postservice low back pain occurred in 
approximately 1980 when he worked as a Sears catalogue 
salesman and had to move washers, dryers and refrigerators; 
and that he was first diagnosed with lumbar arthritis after a 
CT scan at Scott Air Force Base hospital.  

The chronicity provisions of  38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. § 
3.303(b) if the condition is noted during service or during 
an applicable presumptive period, and if competent evidence, 
either medical or lay, depending on the circumstances, 
relates the present condition to that symptomatology.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).  However, no chronic 
back disability, including degenerative osteoarthritis and 
degenerative disc disease of the lumbar spine, was shown 
during active service or within any applicable presumptive 
period, and the cited provisions of  38 C.F.R. § 3.303(b) and  
Savage, 10 Vet. App. at 498, are inapplicable to this case.

Where an injury or disease is alleged to have been incurred 
or aggravated in combat, such incurrence or aggravation may 
be shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. 
§ 1154(b) (West 1991);  38 C.F.R. § 3.304(d) (1999).  
"Satisfactory evidence" is credible evidence.  Collette v. 
Brown, 82 F.3d 389, 392 (1996).  Such credible, consistent 
evidence may be rebutted only by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991);  
38 C.F.R. § 3.304(d) (1999).  However, the Court has 
repeatedly held that this provision does not establish a 
presumption of service connection, but eases the combat 
veteran's burden of demonstrating the occurrence of some 
inservice incident to which the current disability may be 
connected.  See Clyburn v. West, 12 Vet. App. 296, 303 
(1999);  Arms v. West, 12 Vet. App. 188, 194-95 (1999);  Wade 
v. West, 11 Vet. App. 302, 304-305 (1998);  Russo v. Brown, 9 
Vet. App. 46, 50 (1996);  Caluza,  7 Vet. App.  at 507.  

However, § 1154(b) does not create a statutory presumption 
that a combat veteran's alleged disease or injury is service-
connected.  See H.R.Rep. No. 1157, 77th Cong., 1st Sess. 2 
(1941) ("The language of the bill has been carefully 
selected to make it clear that a statutory presumption in 
connection with determination of service-connection is not 
intended.  The question as to whether any disability was or 
was not incurred in active military service is recognized as 
a question of fact."  Collette v. Brown, 83 F.3d 389 
(Fed.Cir. 1996).  Further, § 1154(b) "provides a factual 
basis upon which a determination can be made that a 
particular . . . injury was incurred . . . in service but not 
a basis to link etiologically the [injury] in service to the 
current condition."  Cohen v. Brown, 10 Vet. App. 128, 
138 (1997) (citing Libertine v. Brown, 9 Vet. App. 521, 524 
(1996); Caluza, supra).  

In this case, the Board again notes that the veteran has not 
testified or otherwise alleged that degenerative 
osteoarthritis, degenerative disc disease of the lumbar 
spine, or other back disability first shown in 1983 were 
demonstrated, diagnosed, or otherwise shown present during 
active service.  Rather, his substantive contentions consist 
of his lay opinion that the stresses and rigors of his 
military training and combat caused his current degenerative 
osteoarthritis and degenerative disc disease of the lumbar 
spine to develop after service retirement.  As noted 
previously, satisfactory evidence is credible evidence.  
Collette, 82 F.3d at 392.  Lay opinions as to the cause of 
disability are not credible, and do not constitute 
satisfactory lay evidence, as required by  38 U.S.C.A. 
§ 1154(b) (West 1991);  38 C.F.R. § 3.304(d) (1999).  Since 
the requisite satisfactory evidence has not been submitted, 
the Board finds that the basis for a well-grounded claim has 
not been established under  38 U.S.C.A. § 1154(b) (West 1991) 
and  38 C.F.R. § 3.304(d) (1999).  

The Board further finds that the requirement of item (3) has 
not been met because the veteran has not submitted competent 
medical evidence of a nexus between the inservice injury or 
disease and the current disability in the form of medical 
evidence.  The record in this case is devoid of any competent 
medical evidence which links or relates any current back 
disability, including degenerative osteoarthritis and 
degenerative disc disease of the lumbar spine, to any 
inservice trauma, pathology, or symptomatology.  

While the veteran's assertions must generally be regarded as 
credible for purposes of determining whether a well-grounded 
claim has been submitted, the Court has held that a lay 
person, such as the veteran, is not competent to offer 
evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit, at 93;  
Espiritu,  2 Vet. App. at 495.  The appellant cannot meet his 
initial burden of presenting a well-grounded claim by relying 
upon his own opinions as to medical matters.  Clarkson v. 
Brown,  4 Vet. App. 565 (1993);  Grottveit, at 93.  In the 
absence of competent medical evidence which links or relates 
the veteran's current back disability, including degenerative 
osteoarthritis and degenerative disc disease of the lumbar 
spine, to his period of active service or to a service-
connected disease or injury, that claim must be denied as not 
well grounded.  

The nexus requirements of item (3) may also be met on the 
basis of  38 C.F.R. § 3.303(b) if the condition is observed 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.  In this case, 
a chronic lumbar spine disability, including degenerative 
osteoarthritis or degenerative disc disease, was not shown by 
competent medical evidence during service or during any 
applicable presumptive period, continuity of symptomatology 
has not been demonstrated, and there is no competent medical 
evidence or opinion linking or relating the current 
degenerative osteoarthritis, degenerative disc disease, or 
other chronic back disability to any inservice back 
symptomatology or to a service-connected disability.  

The submission of a well-grounded claim is a prerequisite to 
invoking the VA's duty to assist.  The record shows that an 
RO letter of December 17, 1999, notified the veteran of the 
evidence necessary to submit a well-grounded claim for direct 
or secondary service connection for a particular disability.  
As the veteran has not presented a well-grounded claim for 
service connection for a back disability, including 
degenerative osteoarthritis and degenerative disc disease of 
the lumbar spine, the duty to assist the veteran does not 
arise.  See Slater v. Brown,  9 Vet. App. 240 (1996);  
Franzen v. Brown,  9 Vet. App. 235 (1996).  The United States 
Court of Appeals for the Federal Circuit has held that only a 
person who has submitted a well-grounded claim can be 
determined to be a claimant for the purpose of invoking the 
duty to assist provisions of  38 U.S.C.A. § 5107(a).  See 
Epps v. Gober, 126 F.3d 1464, 1468-69 (1997).  However, the 
Board finds that any unwarranted development heretofore 
undertaken in this case constitutes harmless error.  

The Court has further held that VA has no statutory duty to 
assist a veteran absent evidence of a well-grounded claim, 
and cautioned VA against volunteering assistance to establish 
well groundedness.  Grivois v. Brown,  6 Vet. App. 136, 140 
(1994).  However, the Board notes that the veteran may render 
his claim well grounded by submitting competent medical 
evidence linking or relating a current back disability, 
including degenerative osteoarthritis and degenerative disc 
disease of the lumbar spine, to trauma or pathology 
experienced during his period of active service or to a 
service-connected disease or injury.  Robinette v. Brown,  8 
Vet. App. 69, 74 (1995).

In the absence of evidence of a well-grounded claim for 
service connection for a back disability, including 
degenerative osteoarthritis and degenerative disc disease of 
the lumbar spine, that claim is denied. 

Although the Board has considered and denied the veteran's 
claim for service connection for a back disability, including 
degenerative osteoarthritis and degenerative disc disease of 
the lumbar spine, on a ground different from that of the RO, 
that is, on the basis of whether the veteran's claim for 
service connection for that disability is well grounded 
rather than whether he is entitled to prevail on the merits, 
the veteran has not been prejudiced by this decision.  In 
assuming that the claim was well grounded, the RO accorded 
the veteran's claim greater consideration than was warranted 
under the circumstances.  Bernard v. Brown,  4 Vet. App. 384, 
392-394 (1993).  To remand this case to the RO for 
consideration of the issue of whether the appellant's claims 
for service connection for a back disability, including 
degenerative osteoarthritis and degenerative disc disease of 
the lumbar spine, are well grounded would be pointless and, 
in light of the legal authority cited above, would not result 
in a determination favorable to the appellant.  VAOPGCPREC 
16-92 (O.G.C. 16-92);  57 Fed. Reg. 49, 747 (1992).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a back disability, including 
degenerative osteoarthritis and degenerative disc disease of 
the lumbar spine, is denied.  



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals


 

